Exhibit 1.1 NON-PROSECUTION AGREEMENT 1.This Non-Prosecution Agreement (the “Agreement”), dated December 6, 2011, is entered into by the United States Attorney’s Office for the Southern District of West Virginia (the “Office”), the United States Department of Justice (“DOJ”), Alpha Natural Resources, Inc. (“Alpha”), and Alpha Appalachia Holdings, Inc., formerly known as Massey Energy Company (hereinafter “Massey”).This Agreement arises from the ongoing criminal investigation conducted by the Office of the explosion at Performance Coal Company’s Upper Big Branch Mine (“UBB”) on April 5, 2010, and the conduct of employees of Performance Coal Company and its parent, Massey, and its affiliates regarding violations of the Mine Act, misleading statements regarding health and safety issues, conduct that impeded the work of the United States Department of Labor (“DOL”), including the Mine Safety and Health Administration (“MSHA”), and related issues. 2.This Agreement is binding on Alpha and Massey, and is binding on the Office, DOJ, and the United States Attorney’s Offices for each of the other ninety-three judicial districts (collectively, the “Government”).This Agreement does not provide any protection against criminal prosecution of or the initiation of civil proceedings against any individuals, including any individual that was, prior to June 1, 2011, an officer, employee, director, shareholder, agent or consultant of Massey or its affiliates. 3.The Government enters into this Agreement based, in part, on the following factors:(a) Alpha’s acquisition of Massey on June 1, 2011, over one year after the explosion at UBB; (b) Alpha’s investigation and extensive cooperation with the Government since June 1, 2011, including – but not limited to – Alpha’s voluntary and timely reporting of relevant information; (c) Alpha’s extensive remedial efforts as detailed below; (d) Alpha’s agreement to make a substantial financial investment in additional remedial measures; (e) Alpha’s agreement to pay funds into a trust that will be established to fund projects designed to improve mine health and safety in order to redress the harm that is a subject of the Government’s investigation as described herein; (f) Alpha’s resolution of the MSHA civil proceedings described in paragraph 7 of this Agreement and in Appendix A and Appendix B; and (g) Alpha’s agreement to provide restitution to each of the families of the fallen miners and two individuals affected by the UBB explosion. 4.Since acquiring Massey on June 1, 2011, Alpha has made extensive remedial efforts to improve health and safety at legacy Massey operations.Those efforts include: a) Alpha has implemented its behavior-based safety culture and accompanying training program known as “Running Right” at all legacy Massey operations.Alpha has conducted 239 Running Right training sessions for 7,434 legacy Massey employees, constituting 63,189 training man hours, since June 1, 2011.The principles of Running Right also include ethical and compliance features that are incorporated in leadership training.Alpha has conducted 25 leadership training sessions for 450 supervisors, constituting 3,825 training man hours, since June 1, 2011. b) Alpha has conductedsafety skills training for its certified examiners, including supervisors of legacy Massey operations.Since June 1, 2011, over 1,000 certified examiners have been trained. c) Alpha has conductedcompliance training, including, but not limited to, training concerning respirable dust standards, 30 C.F.R. Part 50 accident reporting, hazard reporting, and rock dust surveying and accumulated coal dust reporting and cleanup.Since June 1, 2011, over 1,000 certified examiners, including supervisors at legacy Massey operations, have been trained. d) Alpha has begun conductingemergency response training, including command center training for mine foremen, superintendents, safety staff, and management at all of its business units. e) Alpha has reviewed the mine plans for all legacy Massey operations.Alpha’s technical services support team has modeled and surveyed key legacy Massey mines to improve safety and operational design on an as-needed basis. f) Alpha has conducted ventilation surveying and modeling at fourteen legacy Massey mines that have been identified as priority sites. g) Alpha has purchased thirteen coal dust explosibility meters to conduct real-time rock dust testing at each of its business units with underground mines. h) Alpha has participated in the development of next-generation foam-based rock dusting equipment, including extensive testing, at its mine sites. i) Alpha has substantially integrated Massey’s Mine Emergency Plan (“MEP”) into Alpha’s MEP. 5.Alpha will, for not less than two years following the date of the execution of this Agreement, implement a number of remedial safety measures, as set forth below, with respect to any entities and operations, including legacy Massey operations, that it continues, directly or indirectly, to own and control.Alpha will invest at least $80,000,000 in safety remedial measures, including the measures set forth below, during the two years following the date of the execution of this Agreement. a) Alpha will install sensors to monitor airflow quantity, airflow direction, and methane levels in the intake and return air courses for every working section in its underground mines. b) Alpha will implement a plan within 90 days from the execution of this Agreement to ensure that each of its underground mines has the personnel and resources necessary to meet all legal requirements relating to incombustible material and to prevent accumulations of coal dust and loose coal. Alpha will conduct mine site training for coal dust accumulation, cleanup, and reporting requirements for all underground workers in an annual safety training session dedicated to those topics. 2 c) Alpha will construct and launch a new state-of-the-art safety training facility in the Julian, West Virginia area.This facility will include a mine lab of approximately 96,000 square feet in which simulated mine situations and conditions will be presented to certified supervisors and examiners to solve and correct; simulators for training on underground and surface equipment; facilities and equipment for electrical and maintenance skills training; and facilities and equipment for supervisory leadership skills training.Alpha will employ a full-time staff sufficient to operate the training facility and will develop curricula in at least the following areas:technical skills, operator skills, supervisory skills, various certifications, safety compliance, and professional skills.Once constructed, the facility will be used by Alpha, and will be available to other mining firms interested in improving safety at their own operations.The training facility will be operational no later than the second quarter of 2013. d) Alpha will purchase an additional twenty coal dust explosibility meters to conduct real-time sampling at multiple locations at each underground mine.Alpha will conduct sampling using the meters at least quarterly at each of its underground operations.Prior to the adoption of the meters, Alpha will conduct rock dust band sampling at least quarterly at each of its underground operations. e) Alpha will continue to participate in the research and development of next-generation foam-based rock dusting equipment.Upon MSHA’s approval of use of the equipment, Alpha will implement the use of the equipment at all of the underground mines where use of that equipment is feasible. f) Alpha will purchase, install, and test thirty advanced oxygen cascading systems for mine escape to supplement the Self-Contained Self-Rescuers that are the current industry standard.Alpha will conduct testing of these systems at three test sites.Following this testing, Alpha will prioritize installation of oxygen cascading systems at Alpha’s high-seam mines. g) Alpha will conduct safety compliance visits at each of its underground mines at least once every six months.During each visit, a safety compliance team will inspect, at minimum, the condition of each working section, the level of incombustible material in selected intake and return entries, compliance with mine plans, and the accuracy of examination books.After each safety compliance visit, the head of the safety compliance team will prepare and certify a report of all violations and hazardous conditions identified during the visit.The report will be provided to the mine’s superintendent (or acting superintendent) within one week after the visit.Within one week after receiving the report, the mine’s superintendent (or acting superintendent) will prepare and certify a report of actions taken to correct the violations and hazardous conditions identified during the visit.If the correction cannot be completed within the week, a plan with timeline for correction will be included.The reports of the safety compliance team and the mine superintendent (or acting superintendent) will be included in the periodic reports provided to the Office. 3 h) Alpha’s technical services support team will continue modeling and surveying legacy Massey mines to improve safety and operational design on an as-needed basis.Alpha will revise and resubmit any mine plans that it determines are inadequate to ensure health and safety. i) Alpha will provide regular Running Right training for supervisors; regular Running Right training for all other mine site employees; at least 8 hours of annual safety skills training for its certified examiners; at least 8 hours of annual skilled observations training for mine site personnel; at least 6 hours of annual compliance training, including, but not limited to, training concerning respirable dust standards, 30 C.F.R. Part 50 accident reporting, and hazard reporting for its certified examiners; and will conduct emergency response training, including command center training and Mock Emergency Response Drills (“MERDs”) at its business units, with all underground business units receiving at least one command center training exercise in the two-year period and at least one MERD conducted in each region during the two-year period. j) Alpha will provide certain engineering and safety staff with annual technical services training on mine plan development and updates. k) Alpha will provide managers with training on countersigning examination books and the prohibition on advance notice of mine inspections. l) Alpha will continue to integrate Massey’s MEP into Alpha’s MEP.Alpha will also expand its catastrophic risk analysis and mitigation planning at former Massey operations. m) Alpha will continue to implement a series of ethics and compliance enhancements across the company. n) If any of the remedial measures described in subparagraphs (a) to (m) above become infeasible or impractical, Alpha will propose alternative measures of comparable value and/or efficacy to the Office for approval, which will not be unreasonably withheld. 6.Alpha agrees to establish a trust within 120 days from the date of the execution of this Agreement to fund projects designed to improve mine health and safety.During the two-year period commencing on the date of this Agreement, Alpha will pay a total of $48,000,000 into the trust, and those monies will be used solely to fund research and development projects by qualified academic institutions, not-for-profit entities, or individuals associated with either of those types of entities designed to improve mine health and safety, in order to redress the harm that is a subject of the Government’s investigation as described herein.The trust will be administered by three highly qualified individuals with academic and/or professional backgrounds in mine health and safety.Alpha will submit the names of potential trust administrators to the Office for approval. 4 7.Alpha agrees to resolve certain MSHA proceedings and investigations as set forth in the agreement between MSHA and Alpha attached as Appendix A as follows: a) Alpha agrees to withdraw, or cause its affiliates to withdraw, its contest of (i) the citations and/or orders in the civil proceedings, and (ii) the proposed assessments in the civil proceedings, all as described in Appendix B.Upon approval of the withdrawal of each such contest by the applicable Administrative Law Judge, Alpha will agree to pay for each citation, order, and proposed assessment as described in Appendix B, a total of up to $20,230,000. b) Alpha agrees that it will not contest any citation or order issued to legacy Massey companies, as specified in footnote 2 of Appendix A, as a result of conditions which existed or conduct which occurred prior to or on June 1, 2011, that has not been assessed as of December 6, 2011.Alpha will agree to pay for each citation or order that has been issued to such legacy Massey companies, as a result of conditions which existed or conduct which occurred prior to or on June 1, 2011, but not yet assessed as of December 6, 2011, a total of $1,250,000, within 30 days of the execution of this Agreement. c) Alpha agrees that it will not contest, or will cause its affiliates not to contest, any citation or order issued by MSHA on December 6, 2011, in connection with the investigation of the UBB explosion, and which are not referenced in Appendix B, and will pay in full proposed penalties of $10,828,191 for all such citations within 30 days of the execution of this Agreement. d) Alpha will agree to pay up to a total of $2,500,000 to resolve all MSHA citations and orders that have become final orders of the Federal Mine Safety and Health Review Commission, that have been issued to legacy Massey companies, as specified in footnote 2 of Appendix A, as a result of conditions which existed or conduct which occurred prior to or on June 1, 2011, within 30 days of the execution of this Agreement. 5 8.As restitution for the victims injured in the UBB explosion, Alpha agrees to pay, or to cause Massey or its affiliates to pay, at least $1,500,000 to each of the families of the fallen miners and to two individuals affected by the UBB explosion.The total restitution payment shall be $46,500,000, of which (a) $16,500,000 was previously or anticipated to be paid as part of settlements with the families of eleven of the fallen miners in the actions in Appendix C; and (b) $30,000,000 will be paid to the families of the fallen miners and two individuals affected by the UBB explosion in the actions in Appendix D who have not resolved their claims, consisting of payment to each of (i) $500,000 to be paid within 15 days of the execution of this Agreement, and (ii) $1,000,000 which will be payable at the time of the resolution of pending civil claims through settlement, judgment, or otherwise, and as part of such civil resolution to the extent the civil resolution results in a monetary recovery.Alpha will make the payment described in subparagraph (b) above into a fund established to pay those families of the fallen miners and the individuals. 9.Until the date upon which all investigations and prosecutions conducted by the Government against any individuals that arise out of the conduct described in this Agreement are concluded, Alpha and Masseyshall:(a) cooperate fully with the Office, DOJ, the Federal Bureau of Investigation, DOL, including MSHA and the DOL Office of Inspector General, and any other law enforcement agency designated by the Office and DOJ; (b) use their best efforts to promptly secure the attendance and truthful statements or testimony of any officer, agent, or employee of Massey or Alpha at any meeting or interview or before the grand jury or at any judicial proceeding related to the conduct described in this Agreement; (c) bring to the attention of the Office and DOJ all criminal conduct by employees of Massey that is related to the conduct described in this Agreement and comes to the attention of Massey, Alpha, or their senior management; and (d) provide the Government, upon request, all non-privileged information, documents, records, or other tangible evidence about which the Government or any designated law enforcement agency inquires in connection with any investigation or matter related to the conduct described in this Agreement.Nothing in this Agreement shall be construed as a waiver by Alpha or Massey of the attorney-client privilege, the attorney work-product doctrine, or any other applicable privilege or protection with respect to documents or records requested by the Government. 10.For a two-year period commencing on the date of the execution of this Agreement, Alpha will report its compliance with this Agreement to the Office at no less than six-month intervals.Each report to the Office will detail Alpha’s compliance with this Agreement, will provide a current list of financial expenditures made in connection with this Agreement, and will provide any other non-privileged information requested by the Office.Alpha will certify in its reports that it is in compliance with its 30 C.F.R. Part 48 requirements.Alpha will also provide any other non-privileged information or records with respect to compliance with this Agreement requested by the Office at other times. 11.In consideration for Alpha’s and Massey’s entering into this Agreement and their commitment to perform the duties and obligations set forth herein, the Government agrees not to criminally prosecute or bring any civil action against Massey, any predecessor or successor of Massey, its current parent, or any of its current or previous direct or indirect affiliates, related to:(a) any conduct attributable to Massey or its affiliates set forth in the Superseding Indictment filed in United States v. Hughie Elbert Stover, 5:11 Cr. 00038 (S.D. W. Va.), and in United States v. Thomas Harrah, 5:11 Cr. 00082 (S.D. W. Va.); (b) any conduct attributable to Massey or its affiliates that is subject to the settlement of the MSHA civil proceedings described herein and in Appendix A and Appendix B;(c) any conduct undertaken by employees of Massey or its affiliates attributable to Massey or its affiliates on or before the date of the execution of this Agreement to the extent known or disclosed to the Government as of the date of this Agreement, or that was a subject of investigation by the Government that led to this Agreement; and (d) any conduct undertaken by employees of Massey or its affiliates on or before the date of this Agreement that Alpha discovers during its continuing investigation and is promptly disclosed to the Government, provided that such conduct is similar in nature and order of magnitude (as determined by the Government in its reasonable discretion) to the conduct disclosed to the Government as of the date of this Agreement. 6 12.The parties agree that if, in the two-year period commencing on the date of the execution of this Agreement, the Government determines that Alpha or Massey has:(a) given false or misleading testimony or information in connection with this Agreement, the disclosures that led to this Agreement, or the performance of this Agreement; or (b) otherwise materially violated any provision of this Agreement, Massey shall thereafter be subject to prosecution for any violation of which the Government has knowledge, including perjury and obstruction of justice.Any such prosecution that is not time-barred by the applicable statute of limitations on the date of the execution of this Agreement may be commenced against Massey.In addition, Massey agrees to toll, and to exclude from any calculation of time, the running of the statute of limitations for any conduct that is the subject of this Agreement for a two-year period commencing on the date of the execution of this Agreement.By this Agreement, Alpha and Massey expressly intend to and hereby do waive any right to make a claim with respect to any such prosecution premised upon the statute of limitations, as well as any other claim with respect to such prosecution premised on pre-indictment delay. 13.The parties agree that if, in the two-year period commencing on the date of the execution of this Agreement, the Government determines that Alpha or Massey has:(a) given false or misleading testimony or information in connection with this Agreement, the disclosures that led to this Agreement, or the performance of this Agreement; or (b) otherwise violated any provision of this Agreement, the Government shall provide written notice to Alpha of that determination and provide Alpha with a 30-day period following such notice within which Alpha may make a presentation to the Government to demonstrate that no violation occurred, or, to the extent applicable, that any violation should not result in the exercise of certain remedies.Thereafter, the Government shall provide written notice to Alpha of its final determination regarding whether Massey has:(a) given false or misleading testimony or information in connection with this Agreement, the disclosures that led to this Agreement, or the performance of this Agreement; or (b) otherwise violated any provision of this Agreement.The parties agree that the Government’s final determination will not be subject to review in any judicial proceeding. 14.The parties agree that if, in the two-year period following the date of the execution of this Agreement, the Government determines that Alpha or Massey has:(a) given false or misleading testimony or information in connection with this Agreement, the disclosures that led to this Agreement, or the performance of this Agreement; or (b) otherwise violated any provision of this Agreement, then:(i) all statements made by Massey to the Government or other designated law enforcement agents and any testimony given by Massey before a grand jury or other tribunal, whether prior or subsequent to the execution of this Agreement, and any leads from such statements or testimony, shall be admissible in evidence in any criminal proceeding brought against Massey; and (ii) Massey and Alpha shall assert no claim under the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, or any other federal rule that such statements or any leads therefrom should be suppressed or otherwise excluded from evidence.By signing this Agreement, Massey and Alpha knowingly and voluntarily waive all rights in the foregoing respects. 7 15.Nothing in this Agreement and no action taken by Alpha, any of its affiliates, or any individual pursuant to this Agreement will be deemed to constitute any admission by Alpha, any of its affiliates, or any individual of civil liability under any local, state or federal statute or any principle of common law. 16.The parties agree that exclusive jurisdiction and venue for any dispute arising under this Agreement is in the United States District Court for the Southern District of West Virginia. 17.The parties agree that this Agreement may be disclosed to the public. 18.From the date of the execution of this Agreement forward, this Agreement supersedes all prior, if any, understandings, agreements, promises, and/or conditions between the parties hereto.No additional understandings, agreements, promises, or conditions have been entered into other than those set forth in this Agreement and none will be entered into unless in writing and signed by all parties. 19.The undersigned representative of Alpha and Alpha Appalachia Holdings, Inc. warrants and represents to the Government that he possesses the authority to enter into this Agreement. ON BEHALF OF THE GOVERNMENT: /s/ R. Booth Goodwin II December 6, 2011 R. BOOTH GOODWIN II Date United States Attorney /s/ Steven R. Ruby December 6, 2011 STEVEN R. RUBY Date Assistant United States Attorney /s/ Michael B. Hissam December 6, 2011 MICHAEL B. HISSAM Date Assistant United States Attorney 8 ON BEHALF OF ALPHA NATURAL RESOURCES, INC.: /s/ Vaughn R. Groves December 6, 2011 VAUGHN R. GROVES Date Executive Vice President, General Counsel and Secretary ON BEHALF OF ALPHA APPALACHIA HOLDINGS, INC., formerly known as Massey Energy Co.: /s/ Vaughn R. Groves December 6, 2011 VAUGHN R. GROVES Date Executive Vice President, General Counsel and Secretary APPROVED: /s/ Lev L. Dassin December 6, 2011 LEV L. DASSIN Date Cleary Gottlieb Steen & Hamilton LLP Attorneys for Alpha Natural Resources, Inc. and Alpha Appalachia Holdings, Inc. 9 Appendix A December 6, 2011 R. Booth Goodwin, Esquire United States Attorney Southern District of West Virginia Robert C. Byrd Federal Courthouse 300 Virginia Street, Suite 4000 Charleston, West Virginia 25301 Re:Investigation into April 5, 2010 accident at the Upper Big Branch Mine and other matters related to legacy Massey companies Dear Mr. Goodwin: The Mine Safety and Health Administration (“MSHA”) and Alpha Natural Resources, Inc. (“Alpha”) write to memorialize an agreement they have reached with respect to certain issues involving direct and indirect subsidiaries as of May 31, 2011 of Massey Energy Company, Inc. (“ legacy Massey companies”).We are aware that you have been investigating the April 5, 2010 accident at Performance Coal Company’s Upper Big Branch Mine – South (“UBB”).We are also aware that you have been investigating other matters involving other legacy Massey companies.As you know, the legacy Massey companies were acquired by Alpha on June 1, 2011.We ask that this letter be made an Appendix to the Non-Prosecution Agreement, dated December 6, 2011, entered into by the United States Attorney’s Office for the Southern District of West Virginia, the United States Department of Justice, Alpha and Alpha Appalachia Holdings, Inc.1 (“Agreement”), executed today. MSHA recognizes that Alpha has committed in the Agreement that all citations and orders that will be issued on December 6, 2011 as a result of MSHA’s investigation into the UBB accident will not be contested and will be paid in full.Alpha has also agreed to withdraw its contest and pay in full all citations and orders issued to legacy Massey companies on or before June 1, 2011 as well as those issued after June 1, 2011 as a result of conditions which existed or conduct which occurred prior to or on June 1, 2011 up to the amounts set forth in paragraph 7 of the Agreement.MSHA agrees that it will not oppose the request by Alpha before the Federal Mine Safety and Health Review Commission to withdraw its contest of the proposed civil penalties and will file the necessary pleadings in support of the request.MSHA will not consider Alpha’s payment of these citations and orders referenced, as well as those identified in Appendix B to the Agreement, an admission of a violation by any legacy Massey company, Alpha, any of their affiliates, or any individual of any laws, including local, state or federal statutes or any principle of common law, except for purposes of the Mine Act, and also consistent with the terms set forth herein relating to Section 110(c) cases. The Secretary further agrees that Alpha’s payment of the citations and orders as specified in the Agreement was not and may not be considered an adjudication on the merits of any citation or order referred to herein or in Appendix B to the Agreement.In any proceeding involving Alpha or any legacy Massey company and the Secretary, the parties may reference this letter agreement for the purpose of enforcing the terms and provisions set forth herein.In any other proceeding, however, it is the parties’ intent that this correspondence may not be referenced or introduced as evidence. 1Alpha Appalachia Holdings, Inc. was formerly known as Massey Energy Company, Inc.Alpha has become the ultimate parent of all legacy Massey companies. MSHA and Alpha recognize that MSHA has conducted or is conducting investigations pursuant to Section 110(c) of the Federal Mine Safety and Health Act of 1977 (“Mine Act”) which may ultimately lead to civil actions against individuals.If any citation and/or order identified in Appendix B to the Agreement forms the basis of a charge against an individual pursuant to Section 110(c) of the Mine Act, Alpha’s payment of these citations and/or orders will not prejudice the rights that any individual may have had but for the payment of the civil penalty as set forth in the Agreement.Nor will the payment by Alpha of the underlying dockets be construed in any such Section 110(c) case as an admission by any legacy Massey company, Alpha, its affiliates, or any individual of any aspect of these citations and orders including, without limitation, the fact of any violation, the gravity of any alleged violation and/or that any individual acted with any negligence whatsoever in allowing an alleged condition or practice to exist.In any such proceeding pursuant to Section 110(c) of the Mine Act, MSHA and Alpha agree that the parties to any such proceeding will bear the same burden of proof on all elements of any charge or defense, if any, which would have existed in the absence of the payment of the underlying dockets.MSHA agrees that the Department of Justice will have sole authority to initiate any action under Section 110 of the Mine Act against any individual as a result of the investigation into the April 5, 2010 accident at UBB. MSHA and Alpha recognize that any action pending before a Commission Administrative Law Judge wherein either party has filed a Motion to Approve a Settlement prior to December 6, 2011 will not be affected by this letter agreement. Alpha will, in conjunction with MSHA, develop and implement a corrective action plan to improve the health and safety conditions at the following mines:Aracoma Coal Company’s Alma Mine No. 1 (Mine ID 46-08801); Spartan Mining Company’s Road Fork #51 Mine (Mine ID 46-01544); Independence Coal Company’s Allegiance Mine (Mine ID 46-08735);Marfork Coal Company’s Horse Creek Eagle Mine (Mine ID 46-09091); and Mammoth Coal Company’s No. 2 Gas Mine (Mine ID 46-09108). MSHA will monitor and evaluate the corrective action plans and progress at these mines in the six months following the implementation of these plans.In consideration of Alpha’s implementation of the corrective action plans, MSHA will not conduct audits of accident, injury and illness reporting data for the purposes of determining whether a mine should be placed on a potential pattern of violations for the period prior to June 30, 2011. Sincerely, /s/ M. Patricia Smith M. Patricia Smith Solicitor of Labor /s/ Joseph A. Main Joseph A. Main Assistant Secretary of Labor for Mine Safety and Health /s/ Vaughn R. Groves Vaughn R. Groves Alpha Natural Resources, Inc. On Behalf Of Certain Direct and Indirect Subsidiaries as of May 31, 2011 of Massey Energy Company, Inc. 2 2Alex Energy, Inc., Alliance Coal Corporation, Aracoma Coal Company, Inc., A.T. Massey Coal Company, Inc., Bandmill Coal Corp., Bandytown Coal Company, Big Bear Mining Company, Belfry Coal Corporation, Ben Creek Coal Company, Big Laurel Mining Corporation, Black King Mine Development, Black Mountain Resources, LLC, Bluff Spur Coal Company, Boone Energy Company, Bull Mountain Mining Corporation, Cave Spur Coal, LLC, Clear Fork Coal Company, Cloverlick Coal Company, LLC, Crystal Fuels Company, Cumberland Equipment Corporation, Cumberland Resources Corporation, Delbarton Mining Company, Dehue Coal Company, Dorchester Enterprises, Inc., Duchess Coal Company, Eagle Energy, Inc., Elk Run Coal Company, Inc., Endurance Mining, Exeter Coal Corporation, Foglesong Energy Company, Freedom Energy Mining Company, Goals Coal Company, Green Valley Coal Company, Greyeagle Coal Company, Guest Mountain Mining Corporation, Harlan Reclamation Services, LLC, Hazy Ridge Coal Company, High Splint Coal LLC, Highland Mining Company, Hopkins Creek Coal Company, Independence Coal Company, Inc., Jacks Branch Coal Company, Joboner Coal Company, JST Mining Company, JST Resources, LLC, Kanawha Energy, Knox Creek Coal Corp., Logan County Mine Services, Inc., Logan Mining Company, Long Fork Coal Company, Lynn Branch Coal Company, Maggard Branch Coal, LLC, Majestic Mining, Inc., Mammoth Coal Company, Marfork Coal Company, Martin County Coal Corp., Massey Energy Company, Massey Coal Services, Inc., Meadow Branch Mining Corporation, Mill Branch Coal Corporation, Mountain Management, Inc., New Ridge Mining Company d/b/a Coalgood Energy Co., Nicholas Energy Company, Nine Mine Spur, LLC, North Fork Coal Corporation, Omar Mining Company, Osaka Mining Corporation, Panther Mining, LLC, Peerless Eagle Coal Company, Performance Coal Company, Peter Cave Mining Co., Pigeon Creek Processing Corporation, Pilgrim Mining Company, Inc., Powell River Resources Corporation, Power Mountain Coal Company, Progress Coal Company, Rawl Sales & Processing Company, Inc., Road Fork Development Company, Robinson-Phillips Coal Company, Rockridge Coal Company, Roda Resources, LLC, Rostraver Energy Company, Rum Creek Coal Sales, Russell Fork Coal Company, Shannon-Pocahontas Mining Company, Shannon-Pocahontas Coal Corporation, Sidney Coal Company, Inc. d/b/a Rockhouse Energy Mining, Sidney Coal Company, Inc. d/b/a M3 Energy, Sidney Coal Company, Inc. d/b/aProcess Energy, Sidney Coal Company, Inc. d/b/a Solid Energy Mining, Sidney Coal Company, Inc. d/b/a Clean Energy Mining, Sidney Coal Company, Inc. d/b/a Mount Sterling Energy Mining, Sidney Coal Company, Inc., Spartan Mining Company, Stillhouse Mining, LLC, Stirrat Coal Company, Stone Mining Company, Support Mining Company d/b/a Inman Energy, Sycamore Fuels, Inc., Talon Loadout Company, T.C.H. Coal Company, Tennessee Energy Corporation, Tennessee Consolidated Coal Company, Thunder Mining, Company, Town Creek Coal Company, Trace Creek Coal Company, Vantage Mining Company, West Kentucky Energy Company, White Buck Coal Company, Williams Mountain Coal Company, Winifrede Coal Corporation, Wyomac Coal Company, Mass Transport, Inc., Trace Transport, Inc. Elk Run Line Crew, Green Valley Trucking, New Ridge Mining Reclamation, New River Energy Corporation, Roadfork Development-Maysville & Black River, Sidney Line Boring Crew, and Spartan Mining d/b/a Trace Transport, Inc. 2 Appendix B 1. The Secretary and Alpha agree that Appendix B is true and accurate based upon the information available to them at this time. The parties recognize however, that additional citations and/or orders which are intended to be subject to this letter agreement may not be specifically identified in Appendix B. The Secretary and Alpha therefore agree that, in addition to the specific citations, orders, dockets and proceedings referenced in Appendix B, Alpha has also agreed to withdraw its contest and pay in full any other citation and/or order issued to any legacy Massey company on or before June 1, 2011 as well as those issued after June 1, 2011 as a result of conditions which existed or conduct which occurred prior to or on June 1, 2011, up to the amounts set forth in paragraph 7 of the Agreement. MSHA agrees that it will not oppose the request by Alpha before the Federal Mine Safety and Health Review Commission to withdraw its contest of the proposed civil penalties and will file the necessary pleadings in support of the request. 2. Citations and/or orders currently on appeal to the Federal Mine Safety and Health Review Commission are excluded from the citations and orders identified in paragraph 1. Power Mountain Coal Company Assessment Number Docket Number WEVA 2010-1116 WEVA 2010-1427 WEVA 2011-2366 WEVA 2011-3 WEVA 2011-581 WEVA 2010-1212 WEVA 2010-1117 WEVA 2010-205 WEVA 2010-699 Performance Coal Company Assessment Number Docket Number WEVA 2010-1213 WEVA 2010-1559 WEVA 2010-1704 WEVA 2010-2002 WEVA 2010-208 WEVA 2011-270 WEVA 2011-583 WEVA 2011-807 WEVA 2011-944 WEVA 2011-945 WEVA 2011-1286 WEVA 2011-1287 WEVA 2011-1933 WEVA 2011-1934 WEVA 2011-1935 WEVA 2011-1440 WEVA 2011-1441 WEVA 2011-2117 WEVA 2011-2116 WEVA 2011-1591 WEVA 2011-1592 WEVA 2011-2336 WEVA 2011-2337 WEVA 2011-2338 WEVA 2011-2504 WEVA 2009-970 WEVA 2009-1375 WEVA 2009-1839 WEVA 2010-318 WEVA 2010-206 WEVA 2009-1928 WEVA 2010-64 WEVA 2009-1130 WEVA 2009-1129 WEVA 2010-535 WEVA 2010-728 WEVA 2009-1929 WEVA 2009-1840 WEVA 2010-869 WEVA 2010-65 WEVA 2010-319 WEVA 2010-626 WEVA 2010-729 WEVA 2010-978 WEVA 2010-979 Panther Mining, LLC Assessment Number Docket No. (all KENT) 2008-539 2008-726 2008-1619 2009-123 2009-125 2009-738 2009-819 2009-1229 2009-1470 2009-1471 2009-1573 2010-273 2010-404 2010-503 2010-736 2010-866 2010-974 2010-1076 2010-1341 2011-93 2011-268 2011-388 2011-387 2011-657 2011-656 2011-771 2011-913 2011-912 2011-1192 2011-1249 2011-1307 2011-1306 149804/02 2008-1074 Osaka Mining Corporation Assessment Number Docket Number VA 2011-105 Omar Mining Company Assessment Number Docket Number WEVA 2009-395 WEVA 2010-454 WEVA 2010-1210 North Fork Coal Corporation Assessment Number Docket Number (all KENT) KENT 2008-461 KENT 2008-1067 KENT 2008-1036 KENT 2008-1193 KENT 2008-1475 KENT 2008-1607 KENT 2008-1606 KENT 2009-129 KENT 2009-130 KENT 2009-253 KENT 2009-257 KENT 2009-258 KENT 2009-431 KENT 2009-437 KENT 2009-816 KENT 2009-817 KENT 2009-1085 KENT 2009-1444 KENT 2009-1555 KENT 2010-156 KENT 2010-284 KENT 2010-285 KENT 2010-290 KENT 2010-453 KENT 2010-447 KENT 2010-564 KENT 2010-561 KENT 2010-750 KENT 2010-854 KENT 2010-899 KENT 2010-900 KENT 2010-2011 KENT 2010-1001 KENT 2010-1099 KENT 2010-1249 KENT 2011-1102 KENT 2010-1369 KENT 2010-1370 KENT 2010-1354 KENT 2010-1495 KENT 2010-1504 KENT 2010-1667 KENT 2010-1668 KENT 2010-1669 North Fork Coal Corporation KENT 2011-106 KENT 2011-105 KENT 2011-107 KENT 2011-314 KENT 2011-427 KENT 2011-426 KENT 2011-527 KENT 2011-529 KENT 2011-677 KENT 2011-802 KENT 2011-803 KENT 2011-794 KENT 2011-994 KENT 2011-995 KENT 2011-943 KENT 2011-1090 KENT 2011-1250 KENT 2011-1251 Alex Energy, Inc. Assessment Number Docket Number 2008-1431 2008-1617 2008-1773 2008-1774 2008-1776 2009-99 2009-589 2009-662 2009-785 2009-780 2009-936 2009-1644 2009-1763 2010-98 2010-321 2011-570 2011-566 2010-685 2010-770 2010-831 2010-824 2010-825 2010-981 2010-1114 2010-1115 2010-1118 2010-1288 2011-2 2011-582 2011-806 2011-1038 2011-1300 2011-1442 2011-1659 2011-1585 2011-1932 2011-2077 2011-2365 2010-1211 n/a 2011-2518 Aracoma Coal Company Assessment Number Docket Number (all WEVA) WEVA 2010-120 WEVA 2010-267 WEVA 2010-915 WEVA 2010-1162 WEVA 2010-203 WEVA 2010-110 WEVA 2009-1920 WEVA 2009-1913 WEVA 2011-238 WEVA 2009-726 WEVA 2010-538 WEVA 2010-1162 WEVA 2010-1595 WEVA 2011-239 WEVA 2010-1163 WEVA 2011-766 WEVA 2010-1345 WEVA 2010-796 WEVA 2011-915 WEVA 2010-916 WEVA 2011-1161 WEVA 2011-239 WEVA 2011-1422 WEVA 2011-1491 WEVA 2011-1421 WEVA 2010-671 WEVA 2010-112 WEVA 2010-111 WEVA 2011-2024 WEVA 2011-1733 WEVA 2011-2435 WEVA 2011-2437 WEVA 2009-1921 WEVA 2011-1163 WEVA 2010-1978 WEVA 2011-1423 WEVA 2011-1970 WEVA 2011-1729 WEVA 2011-2321 WEVA 2010-1596 WEVA 2010-1164 WEVA 2011-767 WEVA 2010-787 WEVA 2011-912 Aracoma Coal Company WEVA 2011-240 WEVA 2011-1162 WEVA 2010-1346 WEVA 2010-1165 WEVA 2011-1492 WEVA 2011-1734 WEVA 2011-2319 WEVA 2010-1594 WEVA 2009-1923 Bandmill Coal Corporation Assessment Number Docket Number (all WEVA) 156464 2008-1647 162361 2009-123 173936 2009-832 187602 2009-1661 190620 2009-1808 229254 2010-1707 241524 2011-810 246964 2011-1288 249539 2011-1488 252155 2011-1594 252155 2011-1593 255391 2011-1940 258311 2011-2064 Big Laurel Mining Corporation Assessment Number Docket Number (all VA) 183498 2009-276 203484 2010-119 206370 2010-174 206370 2010-175 171910 2009-146 n/a 2010-292 n/a 2010-604 n/a 2010-118 Cave Spur Coal, LLC Assessment Number Docket Number (all KENT) 205125 2010-401 207728 2010-494 231114 2010-1606 234258 2011-91 243046 2011-485 245831 2011-65 254028 2011-1057 272713 2011-1461 Cloverlick Coal Company, LLC Assessment Number Docket Number (all KENT) 126999 2008-256 167609 2009-244 168694 2009-323 191251 2009-1360 200168 2010-154 200183 2010-155 205996 2011-425 211339 2010-738 213957 2010-890 216571 2010-1008 222619 2010-1247 222619 2010-1248 224224 2011-796 225706 2010-1367 225722 2010-1368 228823 2010-1494 232005 2010-1660 235146 2011-103 235163 2011-104 238243 2011-307 238243 2011-308 238258 2011-310 241116 2011-423 241130 2011-424 2011-425 243806 2011-525 2011-526 246637 2011-675 246652 2011-676 249240 2011-798 251793 2011-941 251810 2011-955 254950 2011-1100 254965 2011-1101 257918 2011-1247 257990 2011-1248 Delbarton Mining Co. Assessment Number Docket Number WEVA 2009-162 WEVA 2010-857 WEVA 2010-1008 Dorchester Enterprises, Inc. Assessment Number Docket Number VA 2010-172 VA 2010-221 Elk Run Coal Company, Inc. Assessment Number Docket Number (all WEVA) 2008-382 2008-555 2008-711 2008-1543 2008-1101 2008-1545 2008-1843 2009-1138R 2009-1919 2009-1903 2010-46 2010-47 2010-48 2010-49 2010-51 2010-53 2010-172 2010-167 2010-168 2010-186 2010-169 2010-222 2010-324 2010-477 2010-449 2010-560 2010-573 2010-730 2010-769 2010-732 2010-733 2010-839 2010-849 2010-40 2010-850 2010-914 2010-963 2010-964 2010-1236 2010-970 Elk Run Coal Company, Inc. 2010-1025 2010-1119 2010-1121 2010-1122 2010-1123 2010-1158 2010-1289 2010-1281 2010-1217 2010-1220 2010-1237 2011-1428 2010-1434 2010-1436 2010-1563 2010-1429 2010-1439 2010-1708 2010-1709 2011-7 2011-8 2011-9 2011-17 2011-18 2011-19 2011-10 2011-21 2011-366 2011-380 2011-381 2011-382 2011-383 2011-394 2011-390 2011-604 2011-641 2011-606 2011-607 2011-586 2011-608 2011-611 2011-612 2011-831 2011-812 2011-813 2011-814 2011-815 Elk Run Coal Company, Inc. 2011-818 2011-820 2011-947 2011-948 2011-949 2011-1016 2011-950 2011-951 2010-851 2011-1285 2011-1306 2011-1277 2011-1301 2011-1307 2011-1264 2011-1302 2011-1303 2011-1304 2011-1428 2011-1489 2011-1494 2011-1495 2011-1496 2011-1497 2011-1604 2011-1605 2011-1999 2011-1606 2011-1602 2011-1607 2011-1611 2011-1610 2011-1612 2011-1887 2011-1939 2011-1860 2011-1888 2011-1889 2011-1998 2011-2079 2011-2074 2011-2081 2011-2082 2011-1603 2011-2507 2011-2510 2010-966 Elk Run Coal Company, Inc. 2009-1139 R 2010-1428 2011-1859 2011-2080 2011-2434 2011-400-R Endurance Mining Assessment Number Docket Number #000194476 WEVA 2009-1938 #000197713 WEVA 2010-108 #000194484 WEVA 2009-1914 #000174820 WEVA 2009-854 #000174820 WEVA 2009-853 #000166212 WEVA 2009-332 #000157507 WEVA 2009-267 Freedom Energy Mining Company Assessment Number Docket Number #000264091 KENT 2011-1487 #000164464 KENT 2009-188 #000164464 KENT 2009-186 #000235038 KENT 2011-198 #000247061 KENT 2011-784 #000247798 KENT 2011-790 #000238139 KENT 2011-302 #000238719 KENT 2011-366 Highland Mining Company Assessment Number Docket Number #000167069 WEVA 2009-689 #000164121 WEVA 2009-688 #000174179 WEVA 2008-728-R #000183770 WEVA 2009-1497 #000145240 WEVA 2009-110 #000169988 WEVA 2009-1037 #000241267 WEVA 2011-805 #000246765 WEVA 2011-1263 #000263722 WEVA 2011-2354 #000206146 WEVA 2010-496 Independence Coal Company, Inc. Assessment Number Docket Number WEVA 2010-842 WEVA 2011-1017 WEVA 2011-832 WEVA 2010-1687 WEVA 2010-1438 WEVA 2010-969 WEVA 2010-1218 WEVA 2011-20 WEVA 2011-1309 WEVA 2011-642 WEVA 2011-369 WEVA 2011-1430 WEVA 2011-1308 000226087-01 WEVA 2010-1437 WEVA 2011-1429 WEVA 2011-2000 WEVA 2011-2001 WEVA 2011-374 WEVA 2011-23 WEVA 2011-835 WEVA 2011-613 WEVA 2011-375 WEVA 2011-22 WEVA 2011-1435 WEVA 2011-1265 WEVA 2011-1434 WEVA 2011-1941 WEVA 2011-1942 WEVA 2011-391 WEVA 2010-1235 WEVA 2010-1120 WEVA 2010-965 WEVA 2010-837 WEVA 2010-1561 WEVA 2011-1015 WEVA 2011-811 WEVA 2011-605 WEVA 2011-393 WEVA 2010-1685 WEVA 2011-1267 WEVA 2009-1648 WEVA 2011-1432 WEVA 2011-1937 WEVA 2011-1983 Independence Coal Company, Inc. WEVA 2011-2119 WEVA 2011-1938 WEVA 2011-1984 WEVA 2011-2118 WEVA 2011-2372 WEVA 2011-2373 WEVA 2011-946 WEVA 2011-809 WEVA 2010-1216 WEVA 2010-1129 WEVA 2011-2371 #000238600 WEVA 2011-1038 #000193496 WEVA 2009-1889 #000235498 WEVA 2011-392 #000187610 WEVA 2009-1657 #000206393 WEVA 2010-456 #000187610 WEVA 2009-1658 #000211678 WEVA 2010-693 #000219731 WEVA 2010-1128 #000223080 WEVA 2010-1221 Knox Creek Coal Corp. Assessment Number Docket Number VA 2011-141 VA 2011-2 VA 2010-547 VA 2011-391 VA 2011-455 VA 2010-420 VA 2010-215 VA 2009-354 VA 2011-83 VA 2011-82 VA 2009-169 VA 2008-400 VA 2011-142 VA 2008-360 VA 2010-16 VA 2010-445 VA 2009-128 VA 2010-213 VA 2011-239 VA 2011-238 VA 2011-193 VA 2011-280 VA 2010-599 000232384-01 VA 2011-3 000232384-02 VA 2011-4 VA 2011-310 VA 2011-311 VA 2011-353 VA 2011-351 VA 2011-352 VA 2011-392 VA 2011-194 VA 2010-418 VA 2010-548 VA 2010-549 VA 2010-355 VA 2010-212 VA 2010-121 VA 2010-721 VA 2010-56 Logan County Mine Services, Inc. Assessment Number Docket Number #000259574 WEVA 2011-2126 Long Fork Coal Company Assessment Number Docket Number KENT 2008-633 KENT 2010-30 KENT 2010-880 KENT 2010-1162 KENT 2010-1236 KENT 2010-1235 KENT 2010-1234 KENT 2010-1409 KENT 2010-1410 KENT 2011-4 KENT 2011-799 KENT 2011-766 KENT 2011-839 KENT 2011-838 KENT 2011-937 KENT 2010-740 Marfork Coal Company Assessment Number Docket No WEVA 2008-1371 WEVA 2009-1318 WEVA 2009-1308 WEVA 2009-1308 WEVA 2010-736 WEVA 2010-737 WEVA 2010-738 WEVA 2010-739 WEVA 2010-741 WEVA 2010-743 WEVA 2010-870 WEVA 2010-871 WEVA 2010-942 WEVA 2010-905 WEVA 2011-875 WEVA 2010-876 WEVA 2010-1009 WEVA 2010-1020 WEVA 2010-1021 WEVA 2010-1012 WEVA 2010-1149 WEVA 2010-1139 WEVA 2010-1151 WEVA 2010-1347 WEVA 2010-1298 WEVA 2010-1299 WEVA 2010-1910 WEVA 2011-11 WEVA 2011-237 WEVA 2011-24 WEVA 2011-376 WEVA 2011-377 WEVA 2011-385 WEVA 2011-590 WEVA 2011-591 WEVA 2011-592 WEVA 2011-593 WEVA 2011-919 WEVA 2011-913 WEVA 2011-918 WEVA 2011-1107 WEVA 2010-1262 WEVA 2011-1284 WEVA 2011-1426 WEVA 2011-1425 Marfork Coal Company WEVA 2011-1427 WEVA 2011-1431 WEVA 2011-1498 WEVA 2011-1608 WEVA 2011-1582 WEVA 2011-1583 WEVA 2011-1609 WEVA 2011-1584 WEVA 2011-1857 WEVA 2011-1858 WEVA 2011-1861 WEVA 2011-1862 WEVA 2011-2025 WEVA 2011-2026 WEVA 2011-2192 WEVA 2011-2201 WEVA 2011-2322 WEVA 2011-2323 WEVA 2011-2500 WEVA 2011-2517 WEVA 2010-1339 Martin County Coal Corp. Assessment Number Docket Number (All KENT) 192581 2009-1495 192587 2009-1496 197251 2010-54 197269 2010-60 200405 2010-201 200416 2010-170 203369 2010-311 203371 2010-317 206221 2010-425 206231 2010-426 206247 2010-427 208606 2010-529 208617 2010-533 208632 2010-530 211562 2010-733 211576 2010-734 211576 2010-734 214187 2010-906 214188 2010-907 214188 2010-907 216582 2010-1012 219386 2010-1164 222622 2010-1256 225717 2010-1549 225718 2010-1411 226333 2010-1257 228825 2010-1560 228833 2010-1562 228833 2010-1561 228834 2010-1563 228838 2010-1564 232007 2011-576 232014 2011-5 234262 2011-125 234262 2011-136 237411 2011-300 237424 2011-301 240394 2011-460 243049 2011-577 2011-578 247068 2011-874 247068 2011-786 247080 2011-787 249616 2011-872 Martin County Coal Corp. 249629 2011-873 252279 2011-960 252290 2011-962 n/a 2010-308 New Ridge Mining Company dba Coalgood Energy Co. Assessment No. Docket No. (all KENT) 2010-1043 2010-1565 2011-10 2011-390 2011-392 2011-789 2011-1214 2011-1395 2011-1485 2011-1486 Progress Coal Company Assessment Number Docket Number WEVA 2010-980 WEVA 2010-565 WEVA 2010-684 WEVA 2011-241 WEVA 2011-584 WEVA 2010-1161 WEVA 2009-1780 WEVA 2010-1705 WEVA 2010-1912 WEVA 2010-320 Rawl Sales Processing Company, Inc. Assessment Number Docket Number WEVA 2011-1037 Road Fork Development Company, Inc. Assessment Number Docket Number (all KENT) 2008-512 2009-1280 2009-1446 2010-66 2010-132 2010-131 2010-195 2010-843 2010-963 2010-1137 2010-1576 2011-131 2011-133 2011-453 2011-695 2011-834 2011-882 2011-1135 2011-1215 2011-883 Rum Creek Coal Sales Assessment Number Docket Number 2008-1647 2009-1661 Sidney Coal Company Assessment Number Docket Number KENT 2008-538 KENT 2008-538 KENT 2008-862 KENT 2008-970 KENT 2008-1458 KENT 2008-1273 KENT 2008-1446 KENT 2008-1618 KENT 2009-111 KENT 2009-185 KENT 2009-187 KENT 2009-1146 KENT 2009-925 KENT 2009-925 KENT 2009-534 KENT 2009-675 KENT 2009-902 KENT 2009-1341 KENT 2010-33 KENT 2009-992 KENT 2009-1153 KENT 2009-1424 KENT 2009-1465 KENT 2009-1474 KENT 2009-1493 KENT 2009-1494 KENT 2010-48 KENT 2010-49 KENT 2010-52 KENT 2010-55 KENT 2010-59 KENT 2010-58 KENT 2010-64 KENT 2010-67 KENT 2010-68 KENT 2010-198 KENT 2010-184 KENT 2010-191 KENT 2010-313 KENT 2010-314 KENT 2010-448 KENT 2010-551 KENT 2010-554 KENT 2010-741 KENT 2010-775 KENT 2010-777 KENT 2010-881 KENT 2010-915 KENT 2010-882 KENT 2010-883 KENT 2010-1005 KENT 2010-1039 KENT 2010-1042 KENT 2010-1165 KENT 2010-1168 KENT 2010-1170 KENT 2010-1171 KENT 2010-1175 KENT 2010-1174 KENT 2010-1334 KENT 2010-1335 KENT 2010-1337 KENT 2010-1254 KENT 2010-1443 KENT 2010-1445 KENT 2010-1446 KENT 2010-1405 KENT 2010-1408 KENT 2010-1237 KENT 2010-1534 KENT 2010-1535 KENT 2010-1538 KENT 2010-1537 KENT 2010-1542 KENT 2010-1657 KENT 2011-79 KENT 2011-78 KENT 2011-14 KENT 2011-16 KENT 2011-15 KENT 2011-190 KENT 2011-193 KENT 2011-191 KENT 2011-195 KENT 2011-360 KENT 2011-361 KENT 2011-363 KENT 2011-362 KENT 2011-389 KENT 2011-501 KENT 2011-503 KENT 2011-609 KENT 2011-608 KENT 2011-649 KENT 2011-753 KENT 2011-752 KENT 2011-754 KENT 2011-755 KENT 2011-756 KENT 2011-840 KENT 2011-841 KENT 2011-842 KENT 2011-1175 KENT 2011-1176 KENT 2011-938 KENT 2011-1137 KENT 2011-1136 KENT 2011-1150 KENT 2011-1138 KENT 2011-1140 KENT 2011-1139 KENT 2011-1144 KENT 2011-1143 KENT 2011-1231 KENT 2011-1232 KENT 2011-1233 KENT 2011-1275 KENT 2011-1425 KENT 2011-1426 KENT 2011-1407 KENT 2011-1408 KENT 2011-1409 KENT 2011-1488 KENT 2011-1596 KENT 2011-1594 KENT 2012-64 KENT 2012-45 Spartan Mining Company Assessment Number Docket Number WEVA 2009-340 WEVA 2009-324 WEVA 2009-691 WEVA 2009-677 WEVA 2009-678 WEVA 2009-987 WEVA 2009-1874 WEVA 2009-1942 WEVA 2010-687 WEVA 2010-890 WEVA 2010-462 WEVA 2008-461 WEVA 2010-627 WEVA 2010-627 WEVA 2010-705 WEVA 2010-873 WEVA 2010-858 WEVA 2010-859 WEVA 2010-860 WEVA 2010-861 WEVA 2010-1033 WEVA 2010-1032 WEVA 2010-1034 WEVA 2010-1010 WEVA 2010-1148 WEVA 2010-1140 WEVA 2010-1141 WEVA 2010-1143 WEVA 2010-1157 WEVA 2010-1290 WEVA 2010-1291 WEVA 2010-1296 WEVA 2010-1297 WEVA 2010-1225 WEVA 2010-1344 WEVA 2010-1440 WEVA 2010-1441 WEVA 2010-1443 WEVA 2010-1442 WEVA 2010-1431 WEVA 2010-1683 WEVA 2010-1684 WEVA 2010-1710 WEVA 2010-1688 WEVA 2010-1689 WEVA 2011-29 WEVA 2011-378 WEVA 2011-379 WEVA 2011-370 WEVA 2011-243 WEVA 2011-588 WEVA 2011-643 WEVA 2011-830 WEVA 2011-816 WEVA 2011-817 WEVA 2011-833 WEVA 2011-834 WEVA 2011-819 WEVA 2011-1275 WEVA 2011-1274 WEVA 2011-1276 WEVA 2011-1169 WEVA 2011-1164 WEVA 2011-1165 WEVA 2010-1171 WEVA 2011-1310 WEVA 2011-1473 WEVA 2011-1474 WEVA 2011-1487 WEVA 2011-1475 WEVA 2011-1476 WEVA 2011-1507 WEVA 2011-1508 WEVA 2011-1490 WEVA 2011-1577 WEVA 2011-1575 WEVA 2011-1576 WEVA 2011-1493 WEVA 2011-1731 WEVA 2011-1856 WEVA 2011-2059 WEVA 2011-2060 WEVA 2011-2061 WEVA 2011-2029 WEVA 2011-2030 WEVA 2011-2031 WEVA 2011-2168 WEVA 2011-2169 WEVA 2011-2318 WEVA 2011-2317 WEVA 2011-2351 WEVA 2011-2350 WEVA 2011-2320 WEVA 2011-2447 WEVA 2011-2466 WEVA 2011-2449 WEVA 2011-2470 WEVA 2012-32 WEVA 2012-67 Stillhouse Mining, LLC Assessment Number Docket Number 131248-2 KENT 2008-217 KENT 2008-612 KENT 2009-453 KENT 2009-733 KENT 2009-736 KENT 2009-1231 KENT 2010-235 KENT 2010-399 KENT 2010-1075 KENT 2010-1327 KENT 2010-1605 KENT 2011-180 KENT 2011-484 KENT 2011-769 KENT 2011-900 KENT 2011-973 KENT 2011-1055 KENT 2011-1191 KENT 2011-1308 KENT 2011-1455 KENT 2008-1196 KENT 2009-736 KENT 2009-1087 KENT 2009-1238 KENT 2009-1346 KENT 2010-502 KENT 2010-864 KENT 2010-403 KENT 2010-1329 KENT 2011-493 KENT 2011-655 KENT 2011-678 KENT 2011-904 KENT 2011-905 KENT 2011-1058 KENT 2011-1059 KENT 2011-1193 KENT 2011-1305 KENT 2011-1246 Stirrat Coal Company Assessment Number Docket Number #000241816 WEVA 2011-821 #000223331 WEVA 2010-1222 #000235733 WEVA 2011-384 Support Mining dba Inman Energy Assessment Number Docket Number #000197724 WEVA 2010-73 #000203775 WEVA 2010-377 #000184969 WEVA 2009-1456 #000208980 WEVA 2010-589 #000206660 WEVA 2010-465 #000238894 WEVA 2011-614 #000226333 WEVA 2010-1426 #000214503 WEVA 2010-864 #000217216 WEVA 2010-1015 #000220001 WEVA 2010-1145 #000223355 WEVA 2010-1292 #000226333 WEVA 2010-1426 #000229611 WEVA 2010-1712 #000235752 WEVA 2011-395 #000241833 WEVA 2011-822 #000241833 WEVA 2011-824 #000244347 WEVA 2011-1040 #000232720 WEVA 2011-25 #000238894 WEVA 2011-615 #000247230 WEVA 2011-1273 #000249753 WEVA 2011-1443 #000249753 WEVA 2011-1444 #000247230 WEVA 2011-1272 #000252447 WEVA 2011-2004 #000264298 WEVA 2011-2378 #000264298 WEVA 2011-2376 #000264298 WEVA 2011-2377 #000267240 WEVA 2012-11 #000241833 WEVA 2011-823 #000197724 WEVA 2010-72 #000229611 WEVA 2010-1711 #000220001 WEVA 2010-1144 #000190895 WEVA 2009-1811 #000226333 WEVA 2010-1425 Talon Loadout Company Assessment Number Docket Number #000200283 WEVA 2010-162 White Buck Coal Company Assessment Number Docket Number #000226320 WEVA 2010-1720 #000232707 WEVA 2011-35 #000235739 WEVA 2011-387 #000244335 WEVA 2011-1039 #000244335 WEVA 2011-1038 #000229599 WEVA 2010-1691 #000223339 WEVA 2010-1340 #000217197 WEVA 2010-1019 #000241824 WEVA 2011-836 #000214498 WEVA 2010-863 #000238882 WEVA 2011-573 #000247219 WEVA 2011-1269 #000249740 WEVA 2011-1470 #000249740 WEVA 2011-1469 #000247219 WEVA 2011-1268 #000252436 WEVA 2011-2002 #000255708 WEVA 2011-1995 #000252436 WEVA 2011-2003 #000264287 WEVA 2011-2343 #000264287 WEVA 2011-2342 #000179201 WEVA 2009-1165 #000241834 WEVA 2011-838 #000232721 WEVA 2011-36 #000249754 WEVA 2011-1484 #000247226 WEVA 2011-1270 #000223349 WEVA 2010-1343 #000238890 WEVA 2011-574 #000247226 WEVA 2011-1271 #000241829 WEVA 2011-837 #000249750 WEVA 2011-1472 #000249750 WEVA 2011-1471 #000235748 WEVA 2011-389 #000255714 WEVA 2011-1996 #000255714 WEVA 2011-1997 Appendix C Name Jurisdiction Case No. Christopher L. Bell, Sr. Raleigh County, WV 11-C-579-H Charles T. Davis Boone County, WV 10-C-195 Cory T. Davis Boone County, WV 11-C-67 Richard K. Lane Boone County, WV 10-C-147 James E. Mooney Boone County, WV 10-C-197 Joshua S. Napper Meigs County, OH Boone County, WV 2010-1049 (OH) 11-C-223 (WV) Grover D. Skeens Boone County, WV 11-C-77 Benny R. Willingham Boone County, WV 10-C-246 Rex L. Mullins Boone County, WV 10-C-196 Edward D. Jones N/A N/A Joel R. Price N/A N/A Appendix D Name Jurisdiction Case No. Carl C. Acord Boone County, WV 11-C-45 Jason M. Atkins Boone County, WV 11-C-71 Timothy E. Blake Boone County, WV 11-C-148 Gregory S. Brock Boone County, WV 11-C-150 Kenneth A. Chapman Boone County, WV 11-C-72 Robert E. Clark Boone County, WV 11-C-147 Michael L. Elswick Boone County, WV 11-C-64 William I. Griffith Boone County, WV 10-C-91 Steven J. Harrah Boone County, WV 11-C-149 William R. Lynch Boone County, WV 11-C-63 Joe Marcum Boone County, WV 11-C-46 Ronald L. Maynor Boone County, WV 10-C-122 Nicolas D. McCroskey Boone County, WV 11-C-73 Adam K. Morgan Boone County, WV 11-C-47 Howard D. Payne Boone County, WV 11-C-62 Dillard E. Persinger Boone County, WV 11-C-66 Gary W. Quarles, Jr. Boone County, WV 11-C-170 Deward A. Scott Boone County, WV 11-C-65 Ricky L. Workman Boone County, WV 11-C-82 James K. Woods Boone County, WV 11-C-31
